Lambert, J.:
The courts of this State have time and time again expressed the view that a series of acts involving different conveyances and fraudulent judgments made to different parties at different times could properly be the subject of one bill in equity to reach the property for creditors, provided only it was alleged that the same was done pursuant to a single and forbidden scheme. It is alleged that the several transactions were .made without consideration and with a continuing intent to cheat and defraud creditors. (Brinkerhoff v. Brown, 6 Johns. Ch. 139; Wood v. Sidney S., B. & F. Co., 92 Hun, 22; Porter v. International Bridge Co., 163 N. Y. 79.) As a pleading simply we hold it to be good.
The judgment is affirmed, with costs, with leave to defendants to withdraw demurrers and to answer within twenty days, upon payment of costs in*this court and in the court below.
Patterson, P. J., McLaughlin, Houghton and Scott, JJ., concurred.
Judgment affirmed, with costs, with leave to defendants to withdraw demurrers and to answer on payment of costs in this court and in the court below.